Citation Nr: 0103607	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
thyroid disorder.

3.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from October 1947 
to July 1950 and from July 1952 to March 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In September 1999, the veteran testified at an RO hearing.

A review of the claims file reveals that, in his August 1999 
notice of disagreement, the veteran indicated that his 
September 1953 in-service automobile accident caused 
permanent facial residuals.  It is unclear whether the 
veteran may be raising a claim for entitlement to service 
connection for residuals of facial injuries as a result of 
that accident.  Since this matter has not been adjudicated by 
the RO, it is referred to the RO for clarification and any 
indicated action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  A June 1993 Board decision determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claims for service connection for back and thyroid 
disorders. 

3.  Evidence added to the record since the June 1993 Board 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claims for 
service connection for back and thyroid disorders.

4.  Bilateral eye disorders were first shown many years after 
service, and there is no medical evidence of a nexus between 
such eye disorders and active service.


CONCLUSIONS OF LAW

1.  The June 1993 decision of the Board, determining that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claims for entitlement to service 
connection for back and thyroid disorders, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1100 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.  38 U.S.C.A. § 5108  (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000). 

3.   New and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a thyroid disorder.  38 U.S.C.A. § 5108  (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000). 

4.  Bilateral eye disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for a preexisting disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  It is also important to note; however, that the 
usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for bilateral 
eye disorders have been properly developed as various non-VA 
and VA treatment records have been associated with the file. 

The veteran contends that his eye disorders stem from his 
September 1953 in-service automobile accident, when he was 
suffered a head injury.  In a January 1999 letter to the 
veteran, the RO asked the veteran's help in obtaining 
information on his eye disorders, including information 
confirming in-service occurrence or aggravation and evidence 
relating his eye problems to service.  In response to an RO 
request for records pertaining to the veteran's clinical 
records from the Portsmouth and Philadelphia U. S. Naval 
Hospitals following the veteran's 1953 accident, the National 
Personnel Records (NPRC) response dated in May 1999 indicated 
that no medical records had been found on file at the NPRC.  
The NPRC originally forwarded the veteran's service medical 
records to the RO in May 1979.  They included copies of the 
1953 hospital reports for treatment of a kidney contusion 
following his automobile accident.  On October 20, 1953, the 
veteran was discharged and described as fit for duty.  It is 
evident that hospital records for treatment of the veteran 
following the accident were sent to the NPRC, were 
subsequently forwarded to the RO and associated with the 
claims file.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32.  In 
this case, the RO did contact the NPRC and obtained the 
available service medical records.  Its subsequent attempt to 
obtain additional hospital reports was unsuccessful, and the 
RO informed the veteran of its inability to obtain the 
putative hospital records in an August 1999 statement of the 
case.  

As explained below, a review of the veteran's service medical 
records that were obtained are negative for any findings 
pertaining to an eye disorder(s).  In addition, the Board 
notes that at an October 1991 hearing, the veteran testified 
that he had obtained all of the records that he could, adding 
that some of the doctors were deceased and that the company 
medical records were sketchy at best and that what was 
available had been entered into the record.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.

While the RO denied the veteran's claim as "not well 
grounded", the Board finds no prejudice to the veteran in 
this case by proceeding with an adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified the veteran of the requirements 
needed for entitlement to service connection in the August 
1999 statement of the case and the January 2000 supplemental 
statement of the case.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran contends that his eye disorders are related to an 
in-service automobile accident he had in September 1953.  At 
his September 1999 hearing, the veteran testified that he did 
not make an issue about his eyes or request an eye 
examination while in service.  He added that he was out of 
service for a short period before he had to get glasses, but 
that his eyes became worse after he was diagnosed with 
hyperthyroidism in 1987.

The veteran's service medical records show no complaints or 
diagnosis of, or treatment for, eye disorders.  A U. S. Naval 
Hospital report for September 1953, following the veteran's 
automobile accident, indicates that the veteran suffered 
minor lacerations to his knees and a contusion of the left 
molar region.  He was placed on observation for complaints of 
dizziness, but a neurologic examination was negative.  The 
veteran was later transferred to the U. S. Naval Hospital in 
Philadelphia for treatment for a kidney contusion.  Both the 
July 1950 and March 1954 separation examination reports 
indicate the veteran had 20/20 vision in both eyes and no eye 
defects were noted.  

A June 1987 St. Luke's Hospital treatment record for prostate 
surgery reveals that the veteran wore glasses.  At an April 
1988 St. Luke's Hospital thyroid recheck, the veteran 
reported that he was having problems with excessive tearing 
of the eyes and bulging of the eyelids.  On examination, 
there was some puffiness of his face and some periorbital 
edema.   Post-service treatment records indicate that the 
veteran was seen for eye complaints in 1989 and 1990 and 
diagnosed with Grave's ophthalmopathy after radiation 
treatment for his hyperthyroidism. 

VA outpatient treatment records from July 1998 to September 
1999 show treatment for Grave's ophthalmopathy related to his 
hyperthyroidism, ocular hypertension, and cataracts.

Following his separation from service in November 1979, the 
veteran filed several claims for service connection for 
various disorders, which were denied by RO decisions in 
February and June 1980, April 1988 and August 1990.  He did 
not indicate that he had an eye disorder during those times.

The veteran has been diagnosed with Grave's ophthalmopathy 
related to his hyperthyroidism, ocular hypertension, and 
cataracts, satisfying the first element of a claim for 
service connection.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  However, there is no competent medical evidence 
linking the veteran's current eye disorders to service.  In 
this regard, the Board notes that the medical evidence 
clearly links his Grave's ophthalmopathy to his 
hyperthyroidism.  The service medical records are silent for 
complaints or diagnosis of, or treatment for an eye disorder.  
The July 1950 and March 1954 discharge examination reports 
indicate that the veteran had 20/20 vision with no eye 
defects.  

Though the veteran contends that his eye disorder is related 
to his 1953 automobile accident, he has testified that he did 
not make an issue about his eyes or request an eye 
examination while in service.  He also stated that he was out 
of service for a short period before he had to get glasses.  
However, his eyes became worse after he was diagnosed with 
hyperthyroidism in 1987.  The first treatment for an eye 
disorder appears to be in April 1988, more than thirty-four 
years after his second discharge.  

The statements of the veteran as to his belief that his 
current eye disorders are related to an in-service injury are 
not competent evidence with regard to the nexus issue.  See 
Grottveit v. Brown. 5 Vet. App. 91, 92-93 (1993).  There is 
no evidence that he has the requisite medical expertise to 
enter a medical judgment as to the etiology of his current 
eye disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Therefore, the claim must be denied.



New and Material Claims

The next issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for back 
and thyroid disorders.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

By a January 1980 rating decision, the RO initially denied 
service connection for a back disorder, noting that there was 
no evidence to show that the veteran's current back disorder 
was related to service or any incident in service.  The 
veteran did not appeal the decision and it became final.  By 
an April 1988 rating decision, the RO initially denied 
service connection for a thyroid disorder, indicating that 
there was no treatment for a thyroid disorder in service and 
no evidence to relate a thyroid disorder to service.  In that 
same decision, the RO held that new and material evidence had 
not been submitted with respect to the veteran's claim for 
entitlement to service connection for a back disorder and the 
previously denied claim was not reopened.  The veteran did 
not appeal the decision and it became final.  The veteran 
filed additional claims for service connection for back and 
thyroid disorders.  In an August 1990 rating decision, the RO 
held that new and material evidence had not been submitted 
with respect to the veteran's claims for entitlement to 
service connection for back and thyroid disorders and the 
previously denied claims were not reopened.  The veteran 
perfected an appeal to the August 1990 decision.  That 
decision was affirmed by a June 1993 Board decision.

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100.  A final 
Board decision may be reopened only "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991). Where new and material evidence is 
presented, the VA Secretary shall reopen the claim and review 
the former disposition of the claim.  

In December 1998, the veteran again requested that his claims 
for service connection for back and thyroid disorders be 
reopened.  In a January 14, 1999 letter, the RO notified the 
veteran that his service connection claims for back and 
thyroid disorders had not been reopened, informed him of the 
need to submit new and material evidence in order to reopen 
his previously denied claims, and informed him that the new 
and material evidence would be needed to show that his 
disorders were related to service.  

In a rating decision issued in June 1999, the subject of this 
appeal, the RO again held that new and material evidence had 
not been submitted in regard to the veteran's claims for 
service connection for back and thyroid disorders and the 
previously denied claims were not reopened.  The veteran 
perfected an appeal of this rating decision.  He testified at 
a personal RO hearing in September 1999. 
As the August 1999 statement of the case and the January 2000 
supplemental statement of the case discussed the provisions 
of 38 C.F.R. § 3.156, the Board may precede with its 
appellate review without prejudice to the veteran.  Bernard, 
supra.

As discussed above, following the June 1999 rating decision, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised by the VCAA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement, this revision is more favorable 
to the claimant than the former provisions of 38 U.S.C.A. 
§ 5107 (West 1991) and is, therefore, applicable under 
Karnas, supra.    

The Board notes, however, that the provisions of the VCAA did 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claims for service connection for back and thyroid 
disorders, and the appeal is denied.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

Although most of the additional evidence is new, in that it 
was not of record when the claims were last denied, the 
evidence is not material.  That is, even though some of the 
evidence bears directly and substantially upon the specific 
matters under consideration, it is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to decide 
fairly the merits of the claims.  38 C.F.R. § 3.156.

At the time of the Board's June 1993 decision, the evidence 
of record included:  the veteran's service medical records; 
May 1980 and November 1991 VA X-ray and examination reports; 
VA outpatient treatment reports (August 1989 to May 1990); 
private outpatient treatment reports from January 1978 to May 
1989, showing hospitalizations at St. Luke's Hospital (from 
January to February 1978 for treatment of right lower back 
and right leg pain, in June 1987 for prostate surgery, and in 
January and April 1988 for radiation therapy and thyroid 
recheck); an October 1991 hearing transcript of the veteran 
and his wife's testimony; private outpatient treatment 
records for W. B., M. D., from July 1985 to February 1988; 
and various veteran and veteran representative's statements.

The evidence associated with the claims file after the 
Board's June 1993 decision includes: VA outpatient treatment 
records from August 1997 to October 1999; a duplicate copy of 
the U.S. Naval Hospital at Philadelphia September/October 
1953 hospitalization report; a May 1999 NPRC response to an 
additional RO request for naval hospital records; a September 
1999 hearing transcript; and various statements from the 
veteran. 

The Board finds the additional evidence associated with the 
claims file contains no medical evidence or a medical opinion 
that the veteran's back or thyroid disorders were related to 
or incurred in service or within one year after discharge.

The newly associated VA treatment records describe the 
current status of the veteran's back and thyroid disorders, 
without indication that those disorders were related to or 
incurred in service or within one year of discharge.  The 
duplicate copy of the veteran's hospital record from the U.S. 
Naval Hospital at Philadelphia indicates that the veteran was 
admitted because he was voiding bloody urine and that he was 
kept on constant drainage until his urine cleared.  On 
October 20, 1953, the veteran was noted to be symptom-free 
and was discharged for duty in fit condition.  There is no 
indication of treatment for back or thyroid problems.  
Further, although the RO made another attempt to obtain 
additional service records (naval hospital records), no new 
medical records, indicating treatment for the veteran's back 
or thyroid, are associated with the record.  Therefore, the 
Board finds that the submitted medical evidence is not 
material because it does not bear directly and substantially 
upon whether the veteran's back or thyroid disorders were 
related to or incurred in service or within one year of 
discharge.  The medical evidence does not provide "a more 
complete picture of the circumstances surrounding the origin 
of [the] veteran's" disorders.  Hodge at 1363.

In this regard, the Board notes that the various statements 
and testimony of the veteran, offering the same theory of the 
case as he did at the time of the Board's June 1993 decision, 
are not new and material.  Although the veteran is competent 
to describe incidents and symptoms during service, lay 
assertions of medical causation are insufficient, by 
themselves, to reopen a previously denied claim.  38 U.S.C.A. 
§ 5108; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
veteran's assertions of medical causation or etiology alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The statements and testimony therefore are not material.  As 
such, new and material evidence has not been submitted and 
the veteran's claim must be denied.  See 38 C.F.R. § 
3.156(a). 


ORDER

Entitlement to service connection for an eye disorder is 
denied.

New and material evidence not having been submitted to reopen 
the claim, service connection for a back disorder is denied.

New and material evidence not having been submitted to reopen 
the claim, service connection for a thyroid disorder is 
denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

